667 N.W.2d 911 (2003)
Mike SMITH, Relator,
v.
QUEBECOR PRINTING, INC., and Kemper National Insurance Companies, Respondents, and
Minneapolis Orthopedic and Arthritis Institute, Blue Cross/Blue Shield, Midas Recovery (Standard Insurance), MN Department of Labor & Industry/VRU, MN Department of Human Services, and Abbott Northwestern Hospital, Intervenors.
No. A03-291.
Supreme Court of Minnesota.
August 15, 2003.
Brian Thomas Mak, St. Paul, for relator.
E.C. Michael Forde, Aafedt, Forde, Gray & Monson, Minneapolis, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 19, 2003, be, and the same is, affirmed without opinion.
See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
/s/ Russell A. Anderson
Associate Justice.